*99The

Ch. Just.

said that from the Accounts given him of the Estate, and from his own Knowledge, he had no Manner of Doubt but that the Estate was insolvent; yet as the Commissioners had not made Report, there was no legal Evidence of the Insolvency. And the Court ruled, that the Administratrix of Cockran the Defendant’s Father should not be sworn. (3)

(3) It is not easy to see why an administrator, not a party to the suit, and without any beneficial interest in the trust fund, should not be a competent witness for the estate, without regard to its solvency or insolvency. 2 Stark. Evid. (2d Amer. ed.) 775. 3 Danc Ab. 420. 12 Mass. 358. But it is probable that, in practice, adminillrators were paid by a commission on the amount collected, as was afterwards expressly provided by the Rev. Sts. c. 67, § 8 — which might require a release to make them competent witnesses. 11 S. & R. 208. 15 lb. 235. 7 lb. 116. See also 16 Mass. 118.